Citation Nr: 0826406	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-15 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a nervous disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1957 to 
December 1957.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In his May 2006 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing), but he cancelled that request in 
statement dated in July 2006.  See 38 C.F.R. § 20.704(e) 
(2007).  

The Board originally denied service connection for 
schizophrenia, which included consideration of a "nervous" 
disorder, in a March 1960 Board decision.  The Board's March 
1960 decision, which subsumes a prior RO decision, is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1100, 20.1104 (2007).  The RO subsequently 
confirmed the denial by way of a September 2004 rating 
decision, determining that new and material evidence had not 
been submitted to reopen the claim.  This decision, since not 
appealed, is also final and binding.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).  Here, the veteran filed a petition to reopen his 
"nervous" disorder claim in August 2005.  As this issue had 
been previously considered by the Board and the RO, it 
constitutes a new and material evidence claim.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and see also 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (where a 
claim for service connection has been denied, and a current 
claim contains a different diagnosis, even one producing the 
same symptoms in the same anatomic system, a new decision on 
the merits is required.)  In essence, de novo consideration 
of his "nervous" disorder claim is not warranted here since 
service connection for schizophrenia, which included 
consideration of a "nervous" disorder, was previously 
considered and finally adjudicated by the Board and the RO. 




FINDINGS OF FACT

1.  The RO denied service connection for schizophrenia 
(including a nervous disorder) in a February 1959 rating 
decision, which was confirmed by a March 1960 decision of the 
Board; the veteran did not appeal the Board decision.

2.  The RO continued to deny service connection for a nervous 
disorder in a September 2004 rating decision on the basis 
that no new and material had been submitted to reopen the 
claim; the veteran also did not appeal that decision.

3.  The additional evidence received since the final 
September 2004 rating decision is either cumulative or 
redundant of evidence previously considered, does not relate 
to an unestablished fact necessary to substantiate his claim, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The March 1960 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1104 (2007).

2.  The subsequent September 2004 rating decision is also 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2007).

3.  New and material evidence has not been received to reopen 
a claim for service connection for nervous disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156(a) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in August 2005 and 
October 2006.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his underlying service connection 
claim; (2) informing him about the information and evidence 
the VA would seek to provide; (3) and informing him about the 
information and evidence he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Regardless, the August 2005 VCAA letter of record 
provided notice of this previous 4th element requirement.  In 
any event, here, the presence and/or absence of notice of 
this element is of no consequence since it is no longer 
required by law.   

In addition, with regard to new and material evidence, the 
August 2005 VCAA notice letter is generally compliant with 
the recent United States Court of Appeals for Veterans Claims 
(Court) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Furthermore, the October 2006 letter from the RO further 
advised the veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

However, with regards to the timing of his VCAA notice, the 
Board sees the RO did not provide the veteran all necessary 
VCAA notice prior to initially adjudicating his claim in 
November 2005, the preferred sequence.  But in Pelegrini II, 
the Court clarified that in these situations VA does not have 
to vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claim, such that the intended 
purpose of the notice is not frustrated and he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, the RO provided additional VCAA notice in 
October 2006, but did not go back and readjudicate the claim 
by way of a subsequent SSOC.  So in essence, based on the 
above case law, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the veteran 
did not submit any additional evidence in response to the 
October 2006 VCAA Dingess letter.  Therefore, the absence of 
a subsequent SSOC after this notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Medrano, 21 Vet. 
App. at 173.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  

With respect to the duty to assist for both the earlier claim 
and the claim to reopen, the RO has secured the veteran's 
service treatment records (STRs), relevant VA treatment 
records, an earlier VA psychiatric examination, and an 
earlier VA social and industrial survey.  The veteran has 
submitted private medical evidence, personal statements, and 
lay statements from friends and family.  The Board realizes 
VA has not obtained a VA etiological opinion with respect to 
the veteran's underlying nervous disorder claim.  However, 
the duty to provide a VA examination and opinion only apply 
once there is new and material evidence to reopen the 
previously denied claim.  38 C.F.R. 3.159(c)(4)(C)(iii).  
Here, the Board is determining there is no new and material 
evidence to reopen the claim; hence, a remand for a VA 
examination and opinion is not warranted.  In addition, 
neither the veteran nor his representative has stated that 
any additional evidence remains outstanding.  The Board is 
satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

New and Material Evidence to Reopen the Claim

The Board originally denied service connection for 
schizophrenia, which included consideration of a "nervous" 
disorder, in a March 1960 Board decision.  The Board's March 
1960 decision, which subsumes a prior February 1959 RO 
decision, is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2007).  

The RO subsequently confirmed the denial by way of a 
September 2004 rating decision, determining that new and 
material evidence had not been submitted to reopen the claim.  
This decision, since not appealed, is also final and binding.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).  The Court has held that in 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis 
added).

The veteran's claim to reopen service connection for a 
nervous disorder was received in August 2005.  Therefore, the 
amended regulations are for application.  See 66 Fed. Reg. at 
45,620, indicating to apply the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The Board denied service connection for schizophrenia 
(including consideration of a nervous disorder) in its March 
1960 decision since the evidence of record did not establish 
that a psychiatric disorder was incurred during service.  
Subsequently, in a September 2004 rating decision, the RO's 
continued to deny his claim for a nervous disorder on that 
the basis that there was no current diagnosis of a nervous 
disorder and no evidence of a nexus between his alleged 
nervous disorder and his earlier military service.  

Evidence of record at the time of the final September 2004 
rating decision consisted of STRs; a VA examination dated in 
June 1959; a VA social and industrial survey dated in August 
1959, private treatment records from Dr. A.A., MD., dated 
from 1957 to 1959; a private treatment letter from Dr. G.O., 
MD., dated in October 1958; personal statements from the 
veteran; and lay statements from friends and family.  

The additional evidence received since the September 2004 
rating decision consists of an additional lay statement from 
the veteran on his VA Form 9 and additional VA treatment 
records dated from 2001 to 2005.  

The Board finds that the lay statement by the veteran on his 
VA Form 9 is cumulative of evidence that was previously of 
record.  Specifically, the veteran's statement merely repeats 
and summarizes his contention that he has a nervous disorder 
related to his military service.  Cumulative or redundant 
evidence is not new and material.  38 C.F.R. § 3.156(a).  In 
this regard, a lay statement which is cumulative of previous 
contentions that were considered by the decision maker at the 
time of the prior disallowance of the claim is not "new" 
evidence.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Where, as here, the determinative issue is one of medical 
causation, competent medical evidence is required.  The Board 
is not required to reopen a claim solely based upon lay 
assertions from the veteran or his representative.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Indeed, in the Routen decision, the Court specifically noted 
that "[l]ay assertions of medical causation cannot suffice to 
reopen a new and material evidence claim under 38 U.S.C. 
5108."
      
With respect to the remaining medical evidence, the Board 
finds that, although this additional medical evidence is 
"new" and, therefore, not cumulative or redundant of 
evidence on file at the time of the September 2004 rating 
decision, it nonetheless is not "material" within the 
meaning of 38 C.F.R. § 3.156(a).  

Specifically, VA treatment records from 2001 to 2005 do not 
reveal a diagnosis of a current psychiatric disorder for the 
veteran despite some subjective complaints of anxiety and 
depressed feelings in 2001 and 2005.  In addition, there is 
no medical evidence relating any current psychiatric 
complaints to his military service decades earlier.  Here, it 
also significant there is no evidence or even a specific 
allegation of continuity of symptomatology of psychiatric 
symptoms since the time they were first reported in the late 
1950s.  This evidence therefore does not relate to an 
unestablished fact necessary to substantiate the claim, and 
thus does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).     

Accordingly, the Board finds no new and material evidence has 
been submitted to reopen the claim for service connection for 
a nervous disorder.  The claim is not reopened.  38 U.S.C.A.  
§§ 5108.  Moreover, inasmuch as the veteran has not fulfilled 
this threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for a nervous disorder 
is not reopened and the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


